United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2834
                         ___________________________

                           Byron Amilcar Garcia-Avalos

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: June 5, 2017
                                Filed: June 8, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
      Byron Amilcar Garcia-Avalos, a citizen of Guatemala, petitions for review of
an order of the Board of Immigration Appeals dismissing his appeal from the decision
of an immigration judge denying him asylum and withholding of removal. After
careful review, we conclude that substantial evidence supports the decision of the
immigration judge. See Matul-Hernandez v. Holder, 685 F.3d 707, 712-13 (8th Cir.
2012). The petition is denied. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-